ORDER
PER CURIAM.
Lisa Partee (hereinafter, “Appellant”) appeals the judgment entered upon her convictions of voluntary manslaughter and armed criminal action. Appellant challenges the admission of a tape recorded statement by the victim and the testimony of a police officer as hearsay, claiming that the admission of this evidence resulted in prejudicial error. We have reviewed the briefs of the parties, the legal file, and the transcripts and find no error.
An opinion reciting the detailed facts and restating the principles of law would have no precedential value. We have, however, provided a memorandum opinion for the use of the parties only setting forth the reasons for our decision.
The judgment is affirmed. Rule 84.16(b).